Citation Nr: 1404240	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.  In a March 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim and the Veteran perfected an appeal.  However, the Board notes that following the August 2009 rating decision, pertinent VA medical records were submitted within the initial one year period.  Thus, that claim remained pending and the appeal is considered to have been perfected as to the initial August 2009 decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection has been recharacterized on the front page of this decision as indicated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed as having PTSD, but his claim was denied on the basis that there is no verified stressor.  The Veteran maintains that while serving in Vietnam from April 1973 to April 1974, he witnessed as a helicopter crash in the Gulf of Tonkin and was also fearful of losing his life to the enemy.  He states that he served with the 1st Battalion, 7th Marines, 7th Fleet of the USS Tripoli.  His representative maintains that no attempt has been made to confirm his foreign service and his stressor, making reference to his DD Form 214 which shows that the Veteran had one year and one month of foreign service.  The Veteran's personnel folder has been obtained.  His Record of Service does not reflect any foreign service, but this is inconsistent with his DD Form 214.  However, the DD Form 214 also does not show Vietnam service.  In light of the foregoing, the Board finds that the AOJ must verify the Veteran's foreign service and his stressor contentions.  

Finally, since the Veteran's claim of service connection encompasses all of his diagnoses including adjustment disorder, major depressive disorder, bipolar disorder, in addition to PTSD, the Veteran should be scheduled for a VA examination since he has not been afforded an examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter pertaining to direct service connection for a psychiatric disability including PTSD.

2.  Contact the Marine Corps Historical Center (MCHC) at the Marines Corps University Archive, Gray Research Center, 2040 Broadway Street, Quantico, Virginia 22134-5107.  Verify the Veteran's foreign service, including whether he served with the 1st Battalion, 7th Marines, 7th Fleet of the USS Tripoli, or any other unit.  If so, verify whether the USS Tripoli was stationed in the Gulf of Tonkin from April 1973 to April 1974.  If so, attempt to verify if there was a helicopter crash in the Gulf of Tonkin between April 1973 and April 1974.

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.  Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder including adjustment disorder, major depressive disorder, bipolar disorder, had its clinical onset during service, if a psychosis was present within one year of service separation, or if any diagnosis is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


